DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 7/29/2021 is acknowledged. Claims 1-2, 11-19, 21-25 and 38 are pending in this application. Claims 18 and 19 have been previously withdrawn. Claims 3, 4 and 7 have been newly cancelled. Claims 1, 11, 15, 25 and 38 have been amended. Accordingly, claims 1-2, 11-17, 21-25 and 38 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Withdrawn Rejections
Applicant’s arguments, filed 7/29/2021, with respect to claims 1-4, 7, 11-17, 21-25 and 38 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 1-4, 7, 11-17, 21-25 and 38 rejected under 35 U.S.C. 112(b) has been withdrawn. Arguments are persuasive because with respect to claim 1, applicant pointed to paragraph 0078 of instant specification which clarifies that “micronized solid protein formulation” is a solid formulation comprising a protein and which can be suspended in a vehicle to prepare the high concentration protein formulation. With respect to claims 4, 11, 15 25 and 38, applicant have amended the claims to fix the issues which rendered the claim indefinite.  Claims 2-3, 7, 12-14, 16-17 and 21-25 have been withdrawn because they were included in the rejection as they depend on a rejected base claim and did not clarify the issues. 
Applicant’s arguments, filed 7/29/2021, with respect to claims 1-3 rejected under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. The rejection of claims 1-3 rejected under 

New Rejections Necessitated by the Amendments filed 07/29/2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11-12, 14-17, 21-24, 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2011/0223208A1; Sep. 15, 2011) in view of IOI OLECHEMICAL (IOI Oleo GmbH, Jan. 01, 2018, PP 1-2). 
Hill et al. throughout the reference teaches non-aqueous high concentration reduced viscosity suspension formulation and methods of making and using them (Abstract). It teaches the formulation comprises a vehicle comprising a hydrophobic agent and a viscosity reducing agent and a bioactive molecule (Para 0017).   
Hill in Example 3 of the reference shows stability of lyophilized bioactive molecules in non-aqueous vehicles. It discloses in Example 3 the formulation comprises ethyl oleate (i.e. a viscosity reducing agent (see Para 0029)) and sesame oil (i.e. a hydrophobic agent (see Para 0024)). Hill further teaches lyophilized anti-TNF-alpha antibody powders (i.e. monoclonal antibody) were added to final protein content of 10 or 20% (w/w), which corresponded to 53.6 or 107.2 mg/mL anti-TNF-alpha antibody concentration (Example 3). In the preparation of particles of the bioactive molecules, Hill teaches the lyophilized protein or monoclonal antibody (mAB) powder was further ground and the grinding/seizing process produced protein or mAB particles with particle size of 0.2-250 micron (Para 0068). It also discloses the particles of human anti-TNF-alpha monoclonal antibodies were prepared using a spray drying process (Para 0069, 0071). Further, Hill teaches a pharmaceutically acceptable 
With respect to the amount of protein recited in the instant claims, even though the amount taught in example 3 of Hill does not read on the amount recited in the instant claims, Hill does teach that the concentration of the bioactive molecule may be between 50-1000 mg/mL (Para 0038), which overlaps the amount recited in the instant claims. This amount taught by Hill also reads on the concentration of the protein recited in instant claim 21 and the weight ratio recited in instant claim 15. 
	With respect to the viscosity reducing agents recited in instant claims, even though Hill does not expressly disclose the instantly recited agents in the particular example discussed above, it does teach that exemplary viscosity reducing agents include benzyl alcohol, ethanol and N-methyl-2-pyrolidone (Para 0029). 
The teachings of Hill have been set forth above. Hill teaches medium chain triglycerides (MCT) as exemplary hydrophobic agents that can be included in the formulation. It also teaches the viscosity of medium chain triglycerides as being 27.12 cP, where 1 cP = 1 mPa-s (Para 0024-0025, Table 1 and Table 6). Hill does not explicitly teach the particular hydrophobic agent (e.g. miglyol) as instantly claimed. However, this deficiency is cured by Olechemical. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Hill to incorporate the teachings of Olechemical and use Miglyol 812 N as the hydrophobic agent. One would have been motivated to do so and with reasonable expectation of success because Hill teaches medium chain triglycerides along with the viscosity as exemplary hydrophobic agents that can be included in the formulation and Olechemical teaches Miglyol 812 N as a medium chain triglyceride having a viscosity which overlaps the viscosity of the medium chain triglycerides taught by Hill. Therefore, it would have been obvious to one skilled in the art to incorporate the particular medium chain triglyceride taught by Olechemical into the formulation taught by Hill.   
With respect to the amount of protein and the weight ratio, as discussed supra, the prior art teaches a range of the amount of protein which overlaps with the instantly claimed amount.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to the viscosity reducing agent recited in instant claims, as discussed supra, the prior art teaches the instantly claimed viscosity reducing agents as exemplary viscosity reducing agent. 
 From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-2, 11-12, 13, 14-17, 21-24, 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2011/0223208A1; Sep. 15, 2011) in view of IOI OLECHEMICAL (IOI Oleo GmbH, Jan. 01, 2018, PP 1-2) as applied to claims 1-2, 11-12, 14-17, 21-24, 25 and 38 above and further in view of Stevenson et al. (US 2002/0065399 A1; May 30, 2002).  
The teachings of Hill and Olechemical have been set forth above. Hill discloses that the bioactive molecule may be formulated with excipients which, for example, mitigate aggregation and oxidation of the bioactive molecule. It teaches such excipients are for example amino acids. The reference does not expressly teach powder or bioactive molecule is formulated specifically with trileucine as recited instant claim 13. However, this deficiency is cured by Stevenson. 
Stevenson teaches spray dried powder compositions under conditions which protect the protein from aggregation (see Title, Abstract). It teaches that a high protein concentration is desired in spray dried particles and that stabilizers are typically very effective in protecting the protein during spray drying (Para 0075). It disclosed that trileucine is an effective stabilizer excipient (Para 0016 & 0159). It 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Hill to incorporate the teachings of Stevenson and formulate the powder using trileucine as instantly recited. One would have been motivated to do so because, as discussed supra, Stevenson teaches that trileucine is an effective stabilizing excipient and showed a decrease in aggregation of protein in high concentration. One would have had a reasonable expectation of success because both Stevenson and Hill teach spray dried powder with high concentration of protein and inclusion of excipients (e.g. amino acids) to mitigate aggregation. Stevenson further teaches trileucine as an effective stabilizing excipient and decreases aggregation, which provides motivation to one skilled in the art to incorporate this excipient into the formulation of Hill.  
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 7/29/2021 with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant argued that because the examiner expressed the view that different species of hydrophobic agents and viscosity reducing agents are patentably distinct because they encompass different structures, functions and properties, thus the claimed hydrophobic agents and viscosity reducing agents cannot be considered obvious alternatives.
see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). With respect to the claimed hydrophobic agent, as discussed supra, Hill teaches medium chain triglycerides along with the viscosity as exemplary hydrophobic agents that can be included in the formulation and the Olechemical reference teaches Miglyol 812 N as a medium chain triglyceride having a viscosity which overlaps the viscosity of the medium chain triglycerides taught by Hill. Therefore, it would have been obvious to one skilled in the art to incorporate the particular medium chain triglyceride taught by Olechemical into the formulation taught by Hill. The examiner has provided the reasoning and motivation for including claimed viscosity reducing agents and hydrophobic agents and thus applicant’s arguments are not persuasive at this time. Additionally, as was stated in the previous non final office action, the examiner expanded the election of species and rejoined ethanol and N-methyl-pyrrolidone viscosity reducing agents since the prior art being relied upon teaches these agents and the search was coextensive.     
Applicant further argued that Hill selected viscosity reducing agents not independently, but specifically using the criteria of miscibility with the single chosen hydrophobic agent, sesame oil. It was argued that ethyl oleate was selected as the only viscosity reducing agent used with sesame oil and that there is no teaching or suggestion in Hill that alternative combination of hydrophobic agents and viscosity reducing agents may be substituted with the expectation of achieving the same effect. 
see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Additionally, as evidenced by IOI OLEOCHEMICAL (IOI Oleo GmbH Pharma, Technical Data Sheet, Miglyol 812N, 04/2017, pg. 1-5), the claimed hydrophobic agent, glyceryl tricaprylate/tricaprate (Miglyol 812N) is soluble with ethyl acetate and ethanol viscosity reducing agents which in recited in the instant claims and also taught by the Hill reference. Thus, the alternative combination of Miglyol 812N as the hydrophobic agent and ethyl acetate or ethanol as viscosity reducing agent can be substituted with the expectation of achieving the same effect. 
With respect to the amount of therapeutic protein, applicant argued that general teaching of Hill that a bioactive molecule may be between 50-1000 mg/mL does not render obvious the specific concentrations recited in the instant claims. It was argued that Hill does not demonstrate the effectiveness of any of the vehicle of the claimed invention, or the protein concentration of the claimed invention, leaving to a person of skill in the art an undue burden to test every possible combination of vehicle and concentration before arriving at the claimed invention.
In response, it is argued that while Hill does not expressly exemplify the claimed concentrations, it teaches a general amount in the disclosure which overlaps the instant claims. “The normal desire of In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. It would have been obvious to one skilled in the art to determine the optimal concentrations/amounts of the therapeutic protein using the general range that is taught by Hill without undue burden. Applicant need to provide criticality of the claimed amount/concentration versus the amount range taught by the Hill reference to show that it would not have been obvious to determine the optimum combination of percentages. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, absence any criticality, applicant’s arguments that Hill’s general teaching of the amount of bioactive molecule do not render obvious the claimed concentrations are not persuasive at this time. 
Applicant also argued that Olechemical discloses the nature of Miglyol as a medium chain triglyceride, but provides no additional motivation for one skilled in the art to substitute it as a vehicle. 
In response, as discussed supra, Hill teaches medium chain triglycerides along with the viscosity as exemplary hydrophobic agents that can be included in the formulation and the Olechemical reference teaches Miglyol 812 N as a medium chain triglyceride having a viscosity which overlaps the viscosity of the medium chain triglycerides taught by Hill. Therefore, it would have been obvious to one skilled in the art to incorporate the particular medium chain triglyceride taught by Olechemical into the formulation taught by Hill.
Further, it was argued by the applicant that Stevenson discloses trileucine is used at high concentrations (up to 30%) to affect protein stability and aerosol properties. In contrast, it was argued 
In response, firstly it is argued that the instant claims do not recite any particular amount of trileucine. Also, concentration of up to 30% of trileucine taught by Stevenson still would read on the amount (e.g. 0.05%) argued by the applicant. With respect to the argument that Stevenson does not teach the use of trileucine to improve dispersibility, it is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616